Citation Nr: 0012497	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION	

The veteran had active duty from May 1975 to February 1977.  
The veteran's military occupational specialty was equipment 
repairman.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA), Fort Harrison, Montana, Regional 
Office (RO). 

The veteran provided testimony at the RO before a member of 
the Board in June 1999.  At the hearing, it was agreed that 
the record would remain open for 30 days in order for the 
veteran to submit any additional evidence, including a 
statement from his doctor that related his currently-claimed 
disability to what happened to him in service.  Hearing 
transcript (T.), 3, 5.  Subsequent to the June 1999 hearing, 
additional evidence was associated with the veteran's claims 
file.  The RO reviewed that evidence, and the veteran was 
provided supplemental statements of the case, following which 
he was given time to respond.  Accordingly, the Board may 
proceed with the instant appeal.  


FINDING OF FACT

Competent evidence has not been submitted that links a 
current left ankle disability, including a bone growth of the 
left ankle, to military service.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a left ankle disability has not been submitted.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1996).  


REASONS AND BASES

Factual Background

The veteran's entry examination into service in April 1975 
was negative for abnormalities of the lower extremities.  

Service medical records dated in May 1975 show that the 
veteran was treated for an inversion sprain of the left 
ankle.  In June 1975, his cast was removed.  Physical 
examination was negative.  A plain ace wrap was to be used.  

At the time of the veteran's service separation examination 
in January 1977, clinical examination of the lower 
extremities was normal.  

The veteran filed his initial claim for compensation benefits 
in February 1977.  He did not include a left ankle disability 
as part of his claim.  

VA outpatient treatment records dated in June 1982 show that 
the veteran sought treatment for complaints of pain in the 
legs, described as a throbbing pain in the muscles and 
kneecap.  The examiner noted that the objective examination 
was essentially normal.    

The veteran was afforded a VA neurological examination in 
March 1987.  Positive findings included a diminished 
sensation of pinprick in the left lower extremity with left 
ankle.  The pertinent diagnosis was residuals, compression 
fracture T6-T12 with neuropathy in the left lower extremity.  
A subsequent rating decision dated in July 1987 granted 
service connection for neuropathy of the left lower 
extremity, as disability directly due to and proximately the 
result of service-connected residuals, compression fracture, 
T6 and T12.  

During VA examination in October 1988, the veteran stated 
that his back pain radiated all the way to his toes.  
Neurologically, the veteran had a stocking glove hypesthesia 
beginning at the left ankle distally.  The pertinent 
diagnosis was stocking glove hypesthesia subjectively over 
the left foot.  

VA outpatient treatment records dated in May 1997 show that 
the veteran reported a bone protruding from the left foot, 
which was tender.  The diagnostic impression was paraplegia.  

The veteran was afforded an orthopedic examination on behalf 
of the VA in February 1998.  On physical examination, the 
veteran had normal range of motion of the ankles to passive 
range of motion.  He demonstrated 1/5 flexion/extension of 
the left ankle.  The veteran complained of pain over what 
would be the lateral calcaneal tubercle of the left ankle; 
the examiner found this to be a normal orthopedic structure 
and found no reason for pain.  The veteran's "tenderness and 
pain" were located directly over the bony protuberance.  The 
veteran stated that this complaint had worsened over the 
preceding year.  X-rays of the left foot and left ankle were 
completely within normal limits.  There was no evidence of 
any bony abnormality of the left foot or ankle.  The 
examiner's impression was that there was no evidence of any 
orthopedic disease of the left foot.  

The veteran also underwent a neurological examination on 
behalf of VA in February 1998.  The veteran stated that his 
primary problem at the present was pain in the region below 
the left lateral malleolus, which the veteran related to an 
injury he sustained to the foot in basic training in 1975.  
The veteran reported that he developed tenderness around May 
of the year before.  The veteran also reported that he had x-
rays of the left foot in 1975 and was in a "soft cast" for 
about 5-6 weeks, during which time he recovered completely.  
He stated that he had not had problems with pain in that area 
of the foot until about 10 months before, when he started 
experiencing pain and tenderness in the same area which was 
involved when he was initially injured.  The impressions 
included left lower extremity hypalgesia and pain, of 
uncertain etiology, and bilateral lower extremity weakness, 
of undetermined etiology. 

The veteran was afforded VA examinations for purposes of 
determining the need for aid and attendance in May and June 
1998.  The veteran stated that his only problem that he ever 
had was a fracture of his left foot in 1975 while he was in 
basic training.  The veteran reported that he was in a cast 
and on crutches for about 6 weeks, and as far as he knew, the 
foot had healed.  It was noted that previous work-up by 
specialists did not reveal any gross problems with the 
fracture sites, and a neurologic evaluation could not find 
any neurologic deficits.  

The veteran provided testimony at a personal hearing at the 
RO in March 1999.  The veteran testified that he sustained a 
left ankle sprain in basic training, which was treated with a 
gel cast followed by an ace bandage wrap after removal of the 
cast.  The veteran contended that his present left foot/ankle 
condition, described as a tender bone growing out of his left 
foot, is related to the service injury.  The veteran recalled 
that his injury occurred when he was doing an obstacle 
course.  Hearing transcript (T.), 1.  The veteran stated that 
he did not have any problems with the left ankle until 1997, 
when his shoes rubbed him to cause a sharp pain.  The veteran 
testified that he was told by a VA doctor that it was a 
calcium deposit from the past injury.  The veteran also 
testified that this was his only injury in that area.  T. 2.   

VA outpatient treatment records dated in April 1999 show that 
the veteran complained of a bone growth of the lateral left 
foot.  There was no pertinent assessment.  In May 1999, the 
veteran reported having sprained his left ankle during basic 
training about 25 years before, for which he had been treated 
with a gel cast.  Since that time, the veteran stated that he 
had noticed a lump on the side of the left ankle area that 
was painful with weight bearing.  The assessments were spur; 
sinus tarsi syndrome, left; and bilateral neuropathy.  Later 
in May 1999, the veteran was seen for a follow-up after x-ray 
evaluation of the feet.  He was advised of the small spur 
that was clinically evident and showed minimal change on x-
ray.  In August 1999, there was no change in the left foot or 
ankle.  The assessments were exostosis, tenosynovitis, and 
neuropathy.  

The veteran provided testimony at a personal hearing before a 
member of the Board in June 1999.  The veteran testified that 
he was treated during service after he twisted his ankle 
while running through an obstacle course.  T. 2.  The veteran 
indicated that he did not begin having trouble with the left 
ankle again until 1997, when pain began.  The veteran also 
pointed out that there was a bone sticking out from the ankle 
area.   T. 3.  





Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App.  498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v.  
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing facts 
pertinent to the claim.  The VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995) to advise a 
claimant of evidence needed to complete the application, 
including by taking appropriate action when the claim 
contains references of other known and existing evidence that 
may well ground the claim.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board is not aware of any other 
medical records that would render the veteran's claim capable 
of substantiation.  Therefore, no further development is 
warranted.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1995).

Analysis 

The veteran has contended that the injury to his left ankle 
during service when he was hurt while participating in an 
obstacle course has led to his current left ankle problems, 
including a bony protuberance.  

Service medical records document that the veteran was placed 
in a cast in 1975 for an inversion sprain of the left ankle.  
The records to this extent support the veteran's claim.   

Although the veteran testified about his experiences during 
service and how he relates his current problem to service, 
the post service medical records do not contain any 
conclusions that he has left ankle disability that is related 
to service.  Initially, the Board notes that service 
connection is already in effect for neuropathy of the lower 
extremities, and, thus, the neurologic abnormalities that 
affect the left lower extremity are already compensated.  The 
Board must then consider whether there is other service-
connected disability, in the form of residuals of the left 
ankle sprain that the veteran had during service.   

When the veteran was afforded an orthopedic examination on 
behalf of VA in February 1998, the examiner's impression was 
that there was no evidence of any orthopedic disease of the 
left foot.  In essence, no chronic left ankle sprain or 
residuals thereof were demonstrated.  A claim for service-
connection for a disability must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).   

The Board otherwise notes that various examiners have noted 
the presence of a bone protruding from the left foot, which 
was tender.  (VA outpatient treatment record in May 1997).  
During the course of treatment or on examination, the veteran 
reported the previous "fracture" or sprain of the left foot 
in 1975, during service.  Despite the veteran's testimony 
that his doctor related his current complaints to service, 
the medical evidence does not show that there were findings 
by any examiners in which the bony prominence or other left 
ankle disability (other than the already service-connected 
neuropathy) was associated to service.  The notation of the 
veteran's history by the examiner is not competent evidence 
for a well-grounded claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  

In essence, the only evidence that has been submitted that 
indicates that the veteran has a left ankle disorder as a 
result of service is the veteran's lay testimony and 
statements.  Such statements are not sufficient to well 
ground the claim since the veteran does not have the 
requisite medical knowledge/expertise on which to base a 
competent opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent [medical] evidence that 
relates a current left ankle disability to service, the claim 
for service connection for such disability must be denied as 
not well grounded.  Caluza, 7 Vet. App. at 506.

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).    

The Board notes that while the veteran was treated in 1975 
for a left ankle sprain, there is no reference to such 
disorder again during his remaining time in service.  Rather, 
on service separation, there were no pertinent abnormalities.  
Further, the veteran did not refer to such problem on his 
initial claim for compensation in 1977.  Moreover, in recent 
testimony, the veteran stated that he did not have any left 
ankle problems until 1997.  Thus, a chronic disability of the 
left ankle was not shown in service, and there is no basis 
for a well-grounded claim under the chronicity provisions of 
38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground the claim.  For continuity of 
symptomatology to well ground the claim: (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  Again, the crucial 
medical nexus evidence has not been submitted.  Thus, the 
veteran's claim on this alternative basis is not well 
grounded.  

In the absence of medical nexus evidence that tends to link 
any current left ankle disability to service, service 
connection must be denied, as the claim is not well grounded.  
Savage v. Gober, 10 Vet. App. 489 (1997); Caluza, 7 Vet. App. 
at 506.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left ankle disability is denied.  


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


